NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

JOHNNIE A. PITTMAN,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-3793
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pinellas County; William H. Burgess,
III, Judge.

Johnnie A. Pittman, pro se.


PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Hughes v.

State, 22 So. 3d 132 (Fla. 2d DCA 2009); Sweet v. State, 987 So. 2d 747 (Fla. 2d DCA

2008); Waiter v. State, 965 So. 2d 861 (Fla. 2d DCA 2007); Haynes v. State, 106 So. 3d
481 (Fla. 5th DCA 2013); Paul v. State, 830 So. 2d 953 (Fla. 5th DCA 2002).



NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.